Citation Nr: 1610386	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  15-34 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected pension benefits, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	Julian E. Gray, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from July 1945 to September 1948.  He died in February 2014 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision of the VA Philadelphia Pension Center in Philadelphia, Pennsylvania.

Following the Veteran's death, the appellant filed a notice of disagreement with the denial of nonservice-connected pension benefits as well as a request for substitution.  The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A  (West 2014).  In this case, the appellant's request for substitution was granted by the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's combined annual family income was $56,066.04.

2.  The claimed unreimbursed medical expenses amounted to $23,434.00.

3.  The maximum annual pension rate (MAPR) payable to a veteran with one dependent who is in need of aid and attendance effective December 1, 2012, was $24,652.00 and effective December 1, 2013, was $25,022.00.
4.  Paid medical expenses exceeded five percent of the MAPR; five percent of $24,652.00 is $816.00 and five percent of $25,022.00 is $828.00.

5.  The Veteran's combined family income from March 2013 onward exceeded the applicable MAPR.


CONCLUSION OF LAW

The criteria for nonservice-connected pension benefits, based upon substitution of the appellant as the claimant have not been met.  38 U.S.C.A. §§ 1513, 1521, 5312 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23. 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed.  


II.  Analysis

Improved nonservice-connected pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2014).  Basic entitlement to pension exists if, among other criteria, the Veteran's income is not in excess of the specified MAPR.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4). 

In determining annual income for nonservice-connected pension benefits, all payments of any kind or from any source, including salary, retirement or annuity payments, or similar income shall be included.  38 U.S.C.A. § 1503(a).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received except for listed exclusions.  38 C.F.R. § 3.271.  Basic entitlement to such pension exists if, among other things, the Veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  The MAPR is set by Congress and published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21. 

The Board notes that, although the MAPR rates are changed effective December 1 of each year, total income for calendar years governs payment of benefits.  38 C.F.R. § 3.260(f).  Similarly, fractions of a dollar are disregarded for the purposes of the calculations below regarding the annual rates.  38 C.F.R. § 3.260(g).  After determining the monthly or other periodic rate of improved pension under 38 C.F.R. §§ 3.273 and 3.30, the resulting rate, if not a multiple of one dollar, will be rounded down to the nearest whole dollar amount.  38 C.F.R. § 3.29.

When medical expenses exceed five percent of the MAPR they may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).
In a September 2013 rating decision, the RO determined that the Veteran was in need of aid and attendance.  The maximum yearly income amount for a veteran with one dependent who is in need of aid and attendance effective December 1, 2012, was $24,652.00.  http://www.benefits.va.gov/PENSION/rates_veteran_pen12.asp.  Effective December 1, 2013, the amount was $25,022.00.  http://www.benefits.va.gov/PENSION/rates_veteran_pen13.asp.  

The initial annualization period in which income will be counted extends from the date of alleged entitlement through the end of the month that is 12 months after that date.  See M21-1 MR V.i.3.A.3.c.  In this case, the Veteran's claim was received in March 2013.  Thus, the annualization period began as of that date.  

In the Veteran's March 2013 claim, he reported monthly income from the Social Security Administration (SSA) of $1,870.90 for himself and $831.90 for his wife.  An SSA inquiry shows that in 2014, the Veteran's monthly income was $1898.90, while the appellant's was $847.90.  In the Veteran's claim, he also reported other monthly income of $503.37 for himself and $1,466.00 for the appellant.  Using the information provided by the Veteran, his annual income for 2013 amounted to $56,066.04.  

Financial documents submitted by the Veteran and appellant show that medical expenses included monthly Medicare deductions of $104.90 for the Veteran and $104.90 for the appellant; additional insurance of $178.00 monthly for the Veteran and $63.00 for the appellant; nursing facility of $3,1050.00 for the Veteran; and $500.00 personal care for the Veteran.  In his March 2013 claim, the Veteran reported medical expenses from April 2013 to March 2013 consisting of Medicare, private insurance, nursing home, and personal care.  The Veteran totaled his expenses to be $48,669.60, but such considered the nursing home and personal care expenses for the entire year.  However, a report of general information with the appellant in November 2013 shows that the Veteran had moved out of the nursing facility and that no further care or fees were paid after August 31, 2013.  

As noted above, when paid medical expenses in excess of five percent of the MAPR they may be excluded from an individual's income for the same 12-month annualization period.  In this case, five percent of the MAPR for 2013 was $816.00 and for 2014 was $828.00.  Thus, the medical expenses paid exceed five percent of the MAPR and may be deducted.

Calculated above, the Veteran's combined family income for the 12-month annualization period prior to medical expense deductions was $56,066.04.  Unreimbursed medical expenses consisting of monthly Medicare premiums for the Veteran and appellant ($104.90 each); private insurance monthly premiums for the Veteran and appellant ($178.00 for the Veteran and $63.00 for the appellant); and private care expenses from March 29, 2013, through August 31, 2013 ($500.00 for personal care and $3,1050.00 for nursing facility), amounts to $23,434.60.  With a combined income of $56,066.04, the Veteran's countable income was reduced to $32,632.00 ($56,066.00 minus $23,434.00).  

As the MAPR for 2013 for a veteran with one dependent who is in need of aid and attendance effective December 1, 2012, was $24,652.00, the Veteran's combined family income less unreimbursed medical expenses exceeded the allowable limit.  Although the MAPR for 2014 was $25,022.00, the Veteran's combined family income less unreimbursed medical expenses still exceed the allowable limit.  Consequently, the claim must be denied.

The Board acknowledges the appellant's contention that she is only seeking benefits from April 1, 2013, though August 31, 2013, the months that the Veteran was in a nursing facility, and that only the combined family income for those months should be considered.  See September 2015 substantive appeal.  However, nonservice-connected pension benefits are calculated for a 12-month annualization period.  Although the nursing facility and caregiver expenses were only calculated from March 29, 2013, to August 31, 2013, medical expenses are excluded from an individual's income for the same 12-month annualization period to the extent they were paid (emphasis added).  As such, those expenses were only considered for the months of April through August 2013 as those were the only months paid since the Veteran filed his claim in March 2013.  However, as nonservice-connected pension benefits are calculated using annual income, the Veteran's combined family income for the entire 12-month annualization period was calculated, as were the annual Medicare and private insurance premiums.  Therefore, nonservice-connected pension benefits cannot be granted.

The Board is sympathetic to the appellant's claim.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the appellant's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal is denied. 






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to nonservice-connected pension benefits, based upon substitution of the appellant as the claimant, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


